DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,980,616; US 10,299,894; and any patent granted on Application Number 16/299,011; has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charlies Hagadorn III on 06/16/2022.
The application has been amended as follows: 
Claim 1.  A method, comprising:
generating a first digital model of a first physical model associated with a first appliance of a first stage of a treatment plan to incrementally reposition the teeth of a patient, the first appliance including a plurality of cavities therein to receive respective teeth of a first jaw and a plurality of first bite adjustment structures extending from a respective one of the cavities, a first bite adjustment structure of the plurality of first bite adjustment structures being customized for its respective tooth and having an edge where the first bite adjustment structure of the plurality of first bite adjustment structures meets the respective tooth receiving cavity, the edge of the first bite adjustment structure of the first plurality of bite adjustment structures located at a first distance from an incisal surface of the respective cavity, and having a respective first planar surface thereby allowing a respective contacting tooth of a second jaw to slide along the respective planar surface;
generating a second digital model of a second physical model associated with a second appliance of a second stage of treatment plan to incrementally reposition the teeth of a patient,  the second appliance including a plurality of cavities therein to receive respective teeth of the first jaw and a plurality of second bite adjustment structures extending from a respective one of the cavities, a first bite adjustment structure of the plurality of second bite adjustment structures being customized for its respective tooth and having an edge where the first bite adjustment structure of the second plurality of bite adjustment structures meets the respective tooth receiving cavity, the edge of first bite adjustment structure of the second plurality of bite adjustment structures located at a second distance, different from the first distance, from an incisal surface of the respective cavity, and having a respective second planar surface thereby allowing a respective contacting tooth of a second jaw to slide along the respective planar surface; and
outputting the digital models of the first physical model and the second physical model for fabrication of the first appliance and the second appliance; [[and]]
fabricating the first appliance based on the first digital model, the appliance including the first bite adjustment structure of the plurality of first bite adjustment structures and having the respective first planar surface; and
fabricating the second appliance based on the second digital model, the appliance including the first bite adjustment structure of the plurality of second bite adjustment structures and having the respective second planar surface.
Claim 15. The method of claim 1, wherein the first bite adjustment structure of the first plurality of bite adjustment structures extends from a cavity of the first shell appliance that receives anterior teeth, and wherein the first bite adjustment structure of the first plurality of bite adjustment structures provides a disocclusion between the first jaw and the second jaw when the first appliance is worn by the patient.

Claim 16. The method of claim 1, wherein the first bite adjustment structure of the first plurality of bite adjustment structures is configured to have a first shape and a first of the second plurality of bite adjustment structures is configured to have the first shape.
Claim 17. A system, comprising:
a first appliance of a series of appliances to incrementally implement a treatment plan for a patient having a first jaw and a second jaw, comprising a first shell having a plurality of cavities therein to receive respective teeth of the first jaw and being for a first stage of the treatment plan;
a plurality of first bite adjustment structures formed of a same material of the first shell and extending from a respective one of the cavities, a first of the plurality of bite adjustment structures is customized for its respective tooth and having an edge where the first of the plurality of bite adjustment structures meets the respective tooth receiving cavity, the edge of first of the plurality of bite adjustment structures located at a first distance from an incisal surface of the respective cavity, and having a respective first planar surface thereby allowing a respective contacting tooth of the second jaw to slide along the respective planar surface;
a second appliance of the series of appliances to incrementally implement a treatment plan, comprising a first shell having a plurality of cavities therein to receive respective teeth of the first jaw and being for a second stage of the treatment plan; and
a plurality of second bite adjustment structures formed of a same material of the second shell and extending from a respective one of the cavities, a first of the plurality of second bite adjustment structures being customized for its respective tooth and having an edge where the first of the second plurality of bite adjustment structures meets the respective tooth receiving cavity, the edge of the first of the second plurality of bite adjustment structures located at a second distance, different from the first distance, from an incisal surface of the respective cavity, and having a respective second planar surface thereby allowing a respective contacting tooth of the second jaw to slide along the respective planar surface.
Claim 21.	A method, comprising:
generating a first digital model of a first physical model associated with a first stage of a treatment plan to incrementally reposition the teeth of a first jaw of a patient, the first digital model configured to include a plurality of digital teeth and a plurality of first bite adjustment structure digital models, each extending from a respective one of the digital teeth, a first bite adjustment structure digital model of the plurality of first bite adjustment structure digital models being customized for its respective tooth and having an edge where the first bite adjustment structure digital model of the plurality of first bite adjustment structure digital models meets the respective tooth, the edge of the first bite adjustment structure digital model of the first plurality of bite adjustment structure digital models located at a first distance from an incisal surface of the respective tooth, and having a respective digital first planar surface;
generating a second digital model of a second physical model associated with a second stage of treatment plan to incrementally reposition the teeth of a patient,  the second digital model configured to include a plurality of digital teeth therein and a plurality of second bite adjustment structure digital models, each extending from a respective one of the teeth, a first bite adjustment structure digital model of the plurality of second bite adjustment structure digital models being customized for its respective tooth and having an edge where the first bite adjustment structure digital model of the second plurality of bite adjustment structure digital models meets the respective tooth, the edge of first bite adjustment structure of the second plurality of bite adjustment structures located at a second distance, different from the first distance, from an incisal surface of the respective tooth, and having a respective digital second planar surface; and
fabricating the first physical model based on the first digital model, the first physical model having a first planar surface corresponding to the digital first planar surface of the first digital model; 
fabricating the  physical model based on the second digital model, the second physical model having a second planar surface corresponding to the digital second planar surface of the second digital model; 
forming a first appliance using the first physical model, the first appliance having a first physical planar surface corresponding to the first planar surface of the first physical model and being shaped to receive a respective contacting tooth of a second jaw to slide along the first physical planar surface; and 
forming a second dental appliance using the second physical model, the second appliance having a second physical planar surface corresponding to the first planar surface of the first physical model and being shaped to receive a respective contacting tooth of the second jaw to slide along the respective planar surface.

Claim 24. 	The method of claim 21, wherein the first of the plurality of bite adjustment structure digital models is customized for an incisor.
Claim 25. 	The method of claim 21, wherein the first of the plurality of bite adjustment structure digital models is customized for a canine.
Claim 28. 	The method of claim 21, wherein the first of the plurality of bite adjustment structure digital models is customized for a premolar or molar.
Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to teach or render obvious a first appliance or model which an appliance is based on, with a first bite adjustment structure with a planar surface and an edge where the bite adjustment structure meets a tooth receiving cavity of the appliance at a first distance from an incisal surface of the respective cavity allowing a respective tooth of a second jaw to slide along the planar surface and a second appliance with a second bite adjustment structure with a second planar surface and an edge where the second bite adjustment structure meets a respective tooth receiving cavity of the second appliance at a second distance from an incisal surface of the respective cavity allowing a respective tooth of a second jaw to slide along the planar surface, nor methods of fabricating such a devices or fabricated such physical models in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/13/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772